                Case 1:20-cv-01784-VSB Document 49-7 Filed 07/27/21 Page 1 of 13


Adriana S. Kosovych

From:                             CK Lee <cklee@leelitigation.com>
Sent:                             Monday, May 10, 2021 3:24 PM
To:                               Adriana S. Kosovych; Panning Cui
Cc:                               Anne Seelig; Jeffrey H. Ruzal
Subject:                          Re: King v. Fedcap - Settlement Communication



                                                 *** EXTERNAL EMAIL ***



i don't think you understand; our comments were not negotiable and were subject to a time limit that you
have failed to satisfy. we are reopening the case.

i also didn't appreciate your tactic of telling us not to contact the court unless we agreed to a joint filing and
then you went ahead and made your own filing.

thanks.

CK Lee
Lee Litigation Group, PLLC
148 West 24th Street, 8th Floor
New York, NY 10011
cklee@leelitigation.com
Main: (212) 465-1180
Direct: (212) 465-1188
Fax: (212) 465-1181

Please note our new office address.



From: Adriana S. Kosovych <AKosovych@ebglaw.com>
Sent: Monday, May 10, 2021 3:15 PM
To: Panning Cui <panning@leelitigation.com>; CK Lee <cklee@leelitigation.com>
Cc: Anne Seelig <anne@leelitigation.com>; Jeffrey H. Ruzal <JRuzal@ebglaw.com>
Subject: RE: King v. Fedcap - Settlement Communication

Panning and C.K.,

Please see the attached draft settlement agreement, which reflects our responses to the edits you sent us on April
28. To be clear, among other edits we have accepted as noted in the attached draft, we will agree to the stricken
language in Paragraph 6b. Please let us know whether you will agree to this revised draft.

Thank you,
Adriana



                                                           1
                       Case 1:20-cv-01784-VSB Document 49-7 Filed 07/27/21 Page 2 of 13




Adriana S. Kosovych | Bio
t 212.351.4527 | f 212.878.8600
AKosovych@ebglaw.com
875 Third Avenue | New York, NY 10022
t 212.351.4500 | www.ebglaw.com
Think Green. Please consider the environment before you print this message. Thank you.

From: Panning Cui <panning@leelitigation.com>
Sent: Wednesday, April 28, 2021 11:32 AM
To: Adriana S. Kosovych <AKosovych@ebglaw.com>; Jeffrey H. Ruzal <JRuzal@ebglaw.com>
Cc: Anne Seelig <anne@leelitigation.com>
Subject: Re: King v. Fedcap - Settlement Status + Invitation for Discussion

                                                                     *** EXTERNAL EMAIL ***



Hi Adriana,

Attached please find our edits with tracked changes.

A summary of our edits:
confidentiality: to go through fairness, this agreement shall not contain any confidentiality terms;
tax: the company should already have Plaintiff's tax forms; Plaintiff already agrees in the agreement that he
will be responsible for taxes, so no indemnification is needed;
6b. representation: cheeks requires that the release should be limited to claims based on Plaintiff's
employment with Defendants.

Please let us know if you approve the changes or would like to discuss.

Thanks,
Panning

Panning Cui
Lee Litigation Group, PLLC
148 West 24th Street, 8th Floor
New York, NY 10011
panning@leelitigation.com
Main: (212) 465-1180
Direct: (212) 867-1688
Fax: (212) 465-1181


From: Adriana S. Kosovych <AKosovych@ebglaw.com>
Sent: Friday, April 23, 2021 7:59 PM
To: Anne Seelig <anne@leelitigation.com>; Panning Cui <panning@leelitigation.com>

                                                                                   2
                       Case 1:20-cv-01784-VSB Document 49-7 Filed 07/27/21 Page 3 of 13
Cc: Jeffrey H. Ruzal <JRuzal@ebglaw.com>
Subject: RE: King v. Fedcap - Settlement Status + Invitation for Discussion

Hi Anne,

Attached please find the proposed settlement agreement we prepared, which incorporates elements from the short
form draft you circulated. This agreement is consistent with others that we have prepared and have been approved as
compliant with Cheeks in the past.

Please let us know if you wish to discuss the agreement.

Thank you,
Adriana




Adriana S. Kosovych | Bio
t 212.351.4527 | f 212.878.8600
AKosovych@ebglaw.com
875 Third Avenue | New York, NY 10022
t 212.351.4500 | www.ebglaw.com
Think Green. Please consider the environment before you print this message. Thank you.

From: Anne Seelig <anne@leelitigation.com>
Sent: Friday, April 23, 2021 11:14 AM
To: Adriana S. Kosovych <AKosovych@ebglaw.com>; Panning Cui <panning@leelitigation.com>
Cc: Jeffrey H. Ruzal <JRuzal@ebglaw.com>
Subject: Re: King v. Fedcap - Settlement Status + Invitation for Discussion

                                                                     *** EXTERNAL EMAIL ***



This afternoon doesn't work for me - if you would like to email your comments, I'm around Monday generally
all day after 10:30am, to discuss.

Anne Seelig, Esq.
Partner
Lee Litigation Group, PLLC
148 West 24th Street, 8th Floor,
New York, NY 10011
Email: anne@leelitigation.com
Direct: (212) 661-1008
Fax: (212) 465-1181

Please note that as of April 29, 2019, our address has changed to 148 West 24th Street, 8th Floor, New York,
NY 10011. Thank you.




                                                                                   3
                       Case 1:20-cv-01784-VSB Document 49-7 Filed 07/27/21 Page 4 of 13
From: Adriana S. Kosovych <AKosovych@ebglaw.com>
Sent: Friday, April 23, 2021 11:00 AM
To: Panning Cui <panning@leelitigation.com>; Anne Seelig <anne@leelitigation.com>
Cc: Jeffrey H. Ruzal <JRuzal@ebglaw.com>
Subject: RE: King v. Fedcap - Settlement Status + Invitation for Discussion

Good morning,

We’d like to touch base with you this afternoon to briefly discuss the settlement agreement. Please let us know your
availability after 12:30 pm.

Thank you,
Adriana




Adriana S. Kosovych | Bio
t 212.351.4527 | f 212.878.8600
AKosovych@ebglaw.com
875 Third Avenue | New York, NY 10022
t 212.351.4500 | www.ebglaw.com
Think Green. Please consider the environment before you print this message. Thank you.

From: Panning Cui <panning@leelitigation.com>
Sent: Wednesday, April 21, 2021 2:38 PM
To: Jeffrey H. Ruzal <JRuzal@ebglaw.com>; Adriana S. Kosovych <AKosovych@ebglaw.com>
Cc: Anne Seelig <anne@leelitigation.com>
Subject: Re: King v. Fedcap

                                                                     *** EXTERNAL EMAIL ***



Good afternoon,

Please advise the status of the settlement agreement.

Thanks,
Panning

Panning Cui
Lee Litigation Group, PLLC
148 West 24th Street, 8th Floor
New York, NY 10011
panning@leelitigation.com
Main: (212) 465-1180
Direct: (212) 867-1688
Fax: (212) 465-1181


                                                                                   4
                       Case 1:20-cv-01784-VSB Document 49-7 Filed 07/27/21 Page 5 of 13
From: Anne Seelig <anne@leelitigation.com>
Sent: Friday, April 16, 2021 3:22 PM
To: Adriana S. Kosovych <AKosovych@ebglaw.com>; Panning Cui <panning@leelitigation.com>
Cc: Jeffrey H. Ruzal <JRuzal@ebglaw.com>
Subject: Re: King v. Fedcap

Thats fine, Panning please file

Anne Seelig, Esq.
Partner
Lee Litigation Group, PLLC
148 West 24th Street, 8th Floor,
New York, NY 10011
Email: anne@leelitigation.com
Direct: (212) 661-1008
Fax: (212) 465-1181

Please note that as of April 29, 2019, our address has changed to 148 West 24th Street, 8th Floor, New York,
NY 10011. Thank you.



From: Adriana S. Kosovych <AKosovych@ebglaw.com>
Sent: Friday, April 16, 2021 3:12 PM
To: Anne Seelig <anne@leelitigation.com>; Panning Cui <panning@leelitigation.com>
Cc: Jeffrey H. Ruzal <JRuzal@ebglaw.com>
Subject: RE: King v. Fedcap

Anne and Panning,

Please see our redlined edits to the draft letter.

Thank you,
Adriana




Adriana S. Kosovych | Bio
t 212.351.4527 | f 212.878.8600
AKosovych@ebglaw.com
875 Third Avenue | New York, NY 10022
t 212.351.4500 | www.ebglaw.com
Think Green. Please consider the environment before you print this message. Thank you.

From: Anne Seelig <anne@leelitigation.com>
Sent: Friday, April 16, 2021 1:51 PM
To: Jeffrey H. Ruzal <JRuzal@ebglaw.com>; Panning Cui <panning@leelitigation.com>; Adriana S. Kosovych
<AKosovych@ebglaw.com>
Subject: Re: King v. Fedcap

                                                                     *** EXTERNAL EMAIL ***


                                                                                   5
                                                                                       Case 1:20-cv-01784-VSB Document 49-7 Filed 07/27/21 Page 6 of 13


Please provide as soon as possible, we can hold off until 4pm.

Anne Seelig, Esq.
Partner
Lee Litigation Group, PLLC
148 West 24th Street, 8th Floor,
New York, NY 10011
Email: anne@leelitigation.com
Direct: (212) 661-1008
Fax: (212) 465-1181

Please note that as of April 29, 2019, our address has changed to 148 West 24th Street, 8th Floor, New York,
NY 10011. Thank you.



From: Jeffrey H. Ruzal <JRuzal@ebglaw.com>
Sent: Friday, April 16, 2021 1:43 PM
To: Panning Cui <panning@leelitigation.com>; Adriana S. Kosovych <AKosovych@ebglaw.com>
Cc: Anne Seelig <anne@leelitigation.com>
Subject: RE: King v. Fedcap

Anne and Panning,

Please wait to file the letter. I have been in a deposition today, and have not been able to turn to this letter. We will
want to add a portion, but I will need to speak with my client. I will be back to you ASAP with comments.

Thank you,
Jeff


      The linked image cannot be displayed. The file may hav e been mov ed, renamed,
      or deleted. Verify that the link points to the correct file and location.




Jeffrey H. Ruzal | Bio
t 212.351.3762 | f 212.878.8600
JRuzal@ebglaw.com
875 Third Avenue | New York, NY 10022
t 212.351.4500 | www.ebglaw.com
Think Green. Please consider the environment before you print this message. Thank you.

From: Panning Cui <panning@leelitigation.com>
Sent: Friday, April 16, 2021 12:16 PM
To: Adriana S. Kosovych <AKosovych@ebglaw.com>; Jeffrey H. Ruzal <JRuzal@ebglaw.com>
Cc: Anne Seelig <anne@leelitigation.com>
Subject: Re: King v. Fedcap

                                                                                                               *** EXTERNAL EMAIL ***




                                                                                                                         6
               Case 1:20-cv-01784-VSB Document 49-7 Filed 07/27/21 Page 7 of 13

Attached please find a letter for extension. Please provide consent by 2pm today, otherwise we will file one
sided. Thanks.

Panning Cui
Lee Litigation Group, PLLC
148 West 24th Street, 8th Floor
New York, NY 10011
panning@leelitigation.com
Main: (212) 465-1180
Direct: (212) 867-1688
Fax: (212) 465-1181


From: Anne Seelig <anne@leelitigation.com>
Sent: Friday, April 16, 2021 10:41 AM
To: Panning Cui <panning@leelitigation.com>; Adriana S. Kosovych <AKosovych@ebglaw.com>; Jeffrey H. Ruzal
<JRuzal@ebglaw.com>
Subject: Re: King v. Fedcap

Adriana and Jeff - per my below email we will have to request an extension due to Dfs' failure to respond.

Anne Seelig, Esq.
Partner
Lee Litigation Group, PLLC
148 West 24th Street, 8th Floor,
New York, NY 10011
Email: anne@leelitigation.com
Direct: (212) 661-1008
Fax: (212) 465-1181

Please note that as of April 29, 2019, our address has changed to 148 West 24th Street, 8th Floor, New York,
NY 10011. Thank you.



From: Anne Seelig <anne@leelitigation.com>
Sent: Friday, April 16, 2021 10:40 AM
To: Panning Cui <panning@leelitigation.com>; Adriana S. Kosovych <AKosovych@ebglaw.com>; Jeffrey H. Ruzal
<JRuzal@ebglaw.com>
Subject: Re: King v. Fedcap

Draft extension request letter and say that Defendants have failed to provide a draft of the agreement or
respond since the last letter to the Court.

Anne Seelig, Esq.
Partner
Lee Litigation Group, PLLC
148 West 24th Street, 8th Floor,
New York, NY 10011
Email: anne@leelitigation.com
Direct: (212) 661-1008
Fax: (212) 465-1181
                                                        7
                Case 1:20-cv-01784-VSB Document 49-7 Filed 07/27/21 Page 8 of 13


Please note that as of April 29, 2019, our address has changed to 148 West 24th Street, 8th Floor, New York,
NY 10011. Thank you.



From: Panning Cui <panning@leelitigation.com>
Sent: Friday, April 16, 2021 10:26 AM
To: Adriana S. Kosovych <AKosovych@ebglaw.com>; Jeffrey H. Ruzal <JRuzal@ebglaw.com>
Cc: Anne Seelig <anne@leelitigation.com>
Subject: Re: King v. Fedcap

Adriana and Jeff,


Please advise the status. Thank you.

Panning Cui
Lee Litigation Group, PLLC
148 West 24th Street, 8th Floor
New York, NY 10011
panning@leelitigation.com
Main: (212) 465-1180
Direct: (212) 867-1688
Fax: (212) 465-1181


From: Panning Cui <panning@leelitigation.com>
Sent: Thursday, April 15, 2021 9:56 AM
To: Adriana S. Kosovych <AKosovych@ebglaw.com>; Jeffrey H. Ruzal <JRuzal@ebglaw.com>
Cc: Anne Seelig <anne@leelitigation.com>
Subject: Re: King v. Fedcap

Good morning,

As we have not received any draft from you, please see the attached draft to avoid further delay. Please note
that the fairness submission is due on 4/19/2021.


Please let us know if you have any comments/changes.

Best,
Panning

Panning Cui
Lee Litigation Group, PLLC
148 West 24th Street, 8th Floor
New York, NY 10011
panning@leelitigation.com

                                                       8
               Case 1:20-cv-01784-VSB Document 49-7 Filed 07/27/21 Page 9 of 13

Main: (212) 465-1180
Direct: (212) 867-1688
Fax: (212) 465-1181


From: Panning Cui <panning@leelitigation.com>
Sent: Monday, April 12, 2021 3:00 PM
To: Adriana S. Kosovych <AKosovych@ebglaw.com>; Jeffrey H. Ruzal <JRuzal@ebglaw.com>
Cc: Anne Seelig <anne@leelitigation.com>
Subject: Re: King v. Fedcap

Adriana and Jeff:


Following up again. Please advise. Thanks.

Panning Cui
Lee Litigation Group, PLLC
148 West 24th Street, 8th Floor
New York, NY 10011
panning@leelitigation.com
Main: (212) 465-1180
Direct: (212) 867-1688
Fax: (212) 465-1181


From: Panning Cui <panning@leelitigation.com>
Sent: Tuesday, April 6, 2021 11:07 AM
To: Adriana S. Kosovych <AKosovych@ebglaw.com>; Jeffrey H. Ruzal <JRuzal@ebglaw.com>
Cc: Anne Seelig <anne@leelitigation.com>
Subject: Re: King v. Fedcap

Hi Adriana,

Following up on the settlement agreement again. Please advise the status.

Thanks,
Panning


Panning Cui
Lee Litigation Group, PLLC
148 West 24th Street, 8th Floor
New York, NY 10011
panning@leelitigation.com
Main: (212) 465-1180
Direct: (212) 867-1688
Fax: (212) 465-1181


                                                      9
                                                                                       Case 1:20-cv-01784-VSB Document 49-7 Filed 07/27/21 Page 10 of 13


From: Adriana S. Kosovych <AKosovych@ebglaw.com>
Sent: Friday, April 2, 2021 12:53 PM
To: Panning Cui <panning@leelitigation.com>; Anne Seelig <anne@leelitigation.com>
Cc: Jeffrey H. Ruzal <JRuzal@ebglaw.com>
Subject: RE: King v. Fedcap

Panning, the letter looks fine.


      The linked image cannot be displayed. The file may hav e been mov ed, renamed,
      or deleted. Verify that the link points to the correct file and location.




Adriana S. Kosovych | Bio
t 212.351.4527 | f 212.878.8600
AKosovych@ebglaw.com
875 Third Avenue | New York, NY 10022
t 212.351.4500 | www.ebglaw.com
Think Green. Please consider the environment before you print this message. Thank you.

From: Panning Cui <panning@leelitigation.com>
Sent: Friday, April 2, 2021 10:01 AM
To: Adriana S. Kosovych <AKosovych@ebglaw.com>; Anne Seelig <anne@leelitigation.com>; Jeffrey H. Ruzal
<JRuzal@ebglaw.com>
Subject: Re: King v. Fedcap

                                                                                                               *** EXTERNAL EMAIL ***



Hi Adriana,

Attached please find a draft letter for extension. Please let us know if this is acceptable to file or if you have
any edits.

Thanks,
Panning

Panning Cui
Lee Litigation Group, PLLC
148 West 24th Street, 8th Floor
New York, NY 10011
panning@leelitigation.com
Main: (212) 465-1180
Direct: (212) 867-1688
Fax: (212) 465-1181


From: Adriana S. Kosovych <AKosovych@ebglaw.com>
Sent: Wednesday, March 31, 2021 4:37 PM
To: Anne Seelig <anne@leelitigation.com>; Panning Cui <panning@leelitigation.com>; Jeffrey H. Ruzal

                                                                                                                        10
                                                                                       Case 1:20-cv-01784-VSB Document 49-7 Filed 07/27/21 Page 11 of 13
<JRuzal@ebglaw.com>
Subject: RE: King v. Fedcap

Ok, we will not object to a two week extension.


      The linked image cannot be displayed. The file may hav e been mov ed, renamed,
      or deleted. Verify that the link points to the correct file and location.




Adriana S. Kosovych | Bio
t 212.351.4527 | f 212.878.8600
AKosovych@ebglaw.com
875 Third Avenue | New York, NY 10022
t 212.351.4500 | www.ebglaw.com
Think Green. Please consider the environment before you print this message. Thank you.

From: Anne Seelig <anne@leelitigation.com>
Sent: Wednesday, March 31, 2021 1:56 PM
To: Adriana S. Kosovych <AKosovych@ebglaw.com>; Panning Cui <panning@leelitigation.com>; Jeffrey H. Ruzal
<JRuzal@ebglaw.com>
Subject: Re: King v. Fedcap

                                                                                                               *** EXTERNAL EMAIL ***



Adriana - we have other matters to work on, and have to meet with and discuss the matter with our client as
well. As such, we will need to request additional time. Please confirm you consent to 2 weeks extension and
we will prepare the letter.

Anne Seelig, Esq.
Partner
Lee Litigation Group, PLLC
148 West 24th Street, 8th Floor,
New York, NY 10011
Email: anne@leelitigation.com
Direct: (212) 661-1008
Fax: (212) 465-1181

Please note that as of April 29, 2019, our address has changed to 148 West 24th Street, 8th Floor, New York,
NY 10011. Thank you.



From: Adriana S. Kosovych <AKosovych@ebglaw.com>
Sent: Wednesday, March 31, 2021 1:49 PM
To: Panning Cui <panning@leelitigation.com>; Jeffrey H. Ruzal <JRuzal@ebglaw.com>
Cc: Anne Seelig <anne@leelitigation.com>
Subject: RE: King v. Fedcap

Panning,



                                                                                                                        11
                                                                                       Case 1:20-cv-01784-VSB Document 49-7 Filed 07/27/21 Page 12 of 13
We expect to send you an updated settlement agreement shortly, which will be revised only to the extent necessary to
comply with Cheeks. As there will be no unexpected modifications, you should be able to prepare your fairness
submission in time for the April 5 deadline.

Thank you,
Adriana


      The linked image cannot be displayed. The file may hav e been mov ed, renamed,
      or deleted. Verify that the link points to the correct file and location.




Adriana S. Kosovych | Bio
t 212.351.4527 | f 212.878.8600
AKosovych@ebglaw.com
875 Third Avenue | New York, NY 10022
t 212.351.4500 | www.ebglaw.com
Think Green. Please consider the environment before you print this message. Thank you.

From: Panning Cui <panning@leelitigation.com>
Sent: Wednesday, March 31, 2021 1:40 PM
To: Adriana S. Kosovych <AKosovych@ebglaw.com>; Jeffrey H. Ruzal <JRuzal@ebglaw.com>
Cc: Anne Seelig <anne@leelitigation.com>
Subject: Re: King v. Fedcap

                                                                                                               *** EXTERNAL EMAIL ***



Hi Adriana and Jeff,

I'm following up on the previous email. Please advise the status as the submission is due on April 5.

Thank you,
Panning

Panning Cui
Lee Litigation Group, PLLC
148 West 24th Street, 8th Floor
New York, NY 10011
panning@leelitigation.com
Main: (212) 465-1180
Direct: (212) 867-1688
Fax: (212) 465-1181


From: Anne Seelig <anne@leelitigation.com>
Sent: Monday, March 29, 2021 3:19 PM
To: Adriana S. Kosovych <AKosovych@ebglaw.com>; Jeffrey H. Ruzal <JRuzal@ebglaw.com>
Cc: Panning Cui <panning@leelitigation.com>
Subject: King v. Fedcap

Adriana and Jeff:
                                                                                                                        12
                      Case 1:20-cv-01784-VSB Document 49-7 Filed 07/27/21 Page 13 of 13


Where are we on the settlement agreement? I think we will likely have to ask the Court for additional time to
submit the fairness as we do not yet have a draft and the submission is due on April 5. Please advise, thanks.

Anne Seelig, Esq.
Partner
Lee Litigation Group, PLLC
148 West 24th Street, 8th Floor,
New York, NY 10011
Email: anne@leelitigation.com
Direct: (212) 661-1008
Fax: (212) 465-1181

Please note that as of April 29, 2019, our address has changed to 148 West 24th Street, 8th Floor, New York,
NY 10011. Thank you.


CONFIDENTIALITY NOTE: This communication is intended only for the person or entity to which it is addressed and may contain information that is privileged,
confidential or otherwise protected from disclosure. Dissemination, distribution or copying of this communication or the information herein by anyone other than the
intended recipient, or an employee or agent responsible for delivering the message to the intended recipient, is prohibited. If you have received this communication in
error, please call the Help Desk of Epstein Becker & Green, P.C. at (212) 351-4701 and destroy the original message and all copies. Pursuant to the CAN-SPAM Act
this communication may be considered an advertisement or solicitation. If you would prefer not to receive future marketing and promotional mailings, please submit
your request via email to ebgus@ebglaw.com or via postal mail to Epstein Becker & Green, P.C. Attn: Marketing Department, 875 Third Avenue, New York, NY
10022. Be sure to include your email address if submitting your request via postal mail.




                                                                                   13
